August 17, 2019

Judge Robert J. Conrad

235 Charles R. Jonas Federal Building
401 West Trade Street

Charlotte, NC 28202

Reference: Final Judgment of Buncombe County Former Managers

Dear Judge Robert Conrad:

RECEIVED
CHARLOTTE, NC

AUG 22 2019

Clerk, US District Court
Wester District of NC

I am writing this letter because I am a concerned Buncombe County North Carolina citizen who feels
very let down and cheated by the horrific, self-centered actions of a group of former county managers;

namely Wanda Greene, Michael Greene, Jon Creighton, and Mandy Stone.

These people over a period of several years took it upon themselves to take whatever they could for the
benefit of themselves. This outright fraud is unconscionable for me to accept given my background as
an Auditor and CPA. There obviously was no proper internal controls, no segregation of duties and

most importantly a tremendous lack of oversight by the Board of County Commissioners.

Additionally, I must ask where were the county internal auditors and where were the outside auditors
during this rampage? This is a perfect example of too much power vested in the hands of a few.
Hopefully, the County has begun to make a major overhaul of all the systems within the whole

organization, but that obviously is not any of your responsibility.

I know that it has finally come time to sentence these guilty people. I plead with you to be fair to the
people of Buncombe County who have unfortunately been dealt a horrible and deceitful blow. I
believe that Wanda Greene could be sentenced to as many as seven (7) years and that the other three (3)

people could get up to five (5) years.

Furthermore, I concur with Tim Flora, former finance director that the penalty should be harsh, binding

and final in light of these audacious, brazen and fraudulent acts of crime.
Thank you for your time.

Sincerely,

Vee ban

Dennis Harmon, CPA
19 Carden Drive
Weaverville, NC 28787
Cell: 772-485-2943

Case 1:18-cr-00088-RJC-WCM Document 77 Filed 08/22/19 Page 1of1

 
